Exhibit 10.16
NiSource Inc.
2010 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (the “Agreement”), is made and
entered into as of May 20, 2010 (the initial “Date of Grant”), by and between
NiSource Inc., a Delaware corporation (the “Company”), and
_____________________, a Nonemployee Director of the Company (the “Grantee”).
     Section 1. Restricted Stock Unit Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award of
Restricted Stock Units (“RSUs”) at the end of each quarter for services
performed in arrears. The number of RSUs awarded will be determined by dividing
one-fourth (1/4) the annual retainer amount, as periodically determined by
resolution by the NiSource Inc. Board of Directors, by the Fair Market Value of
the NiSource Inc. common stock on the last day of the quarter. If the last day
of the quarter is not a trading day on the New York Stock Exchange, the award
will be made on the last trading date prior to the end of the quarter. The
Grantee will receive a prorated amount for any portion of a quarter in which he
or she was not a participant. The Restricted Stock Units will be represented by
a bookkeeping entry (the “RSU Account”) of the Company, and each Restricted
Stock Unit shall be equivalent to one share of the Company’s common stock.
Upon a Director’s separation from service on the Board for any reason other than
for Cause (as defined in Section 2.8 of the Plan), the Director shall be
entitled to receive from the Corporation, with respect to such then vested RSUs
in the Director’s Account, a number of Shares with an aggregate Fair Market
Value on the date of payment equal to the aggregate Fair Market Value of such
vested Restricted Stock Units. Payment to the Director shall be made in NiSource
Inc. common stock in a single payment six months after the date of the
Director’s separation from service on the Board, or as soon as administratively
practicable thereafter. Director shall be credited with additional RSUs pursuant
to Article XIV of the Plan to reflect dividend equivalents with respect to the
period of time between his or her separation from service on the Board and the
receipt of payment under the Plan.
     Section 2. Grantee Accounts. The number of Restricted Stock Units granted
pursuant to this Agreement shall be credited to the Grantee’s RSU Account. Each
RSU Account shall be maintained on the books of the Company until full payment
of the balance thereof has been made to the Grantee (or the Grantee’s
beneficiaries or estate if the Grantee is deceased) in accordance with Section 1
above. No funds shall be set aside or earmarked for any RSU Account, which shall
be purely a bookkeeping device.
     Section 3. Vesting and Lapse of Restrictions. The RSUs awarded under this
Agreement will vest immediately.
     Section 4. Delivery of Shares. If the Grantee dies before the Company has
distributed any portion of the vested Restricted Stock Units, the Company will
transfer any Shares payable with respect to the vested Restricted Stock Units in
accordance with the Grantee’s written

1



--------------------------------------------------------------------------------



 



beneficiary designation or to the Grantee’s estate if no written beneficiary
designation is provided.
     Section 5. Securities Law Compliance. The delivery of all or any Shares
that relate to the Restricted Stock Units shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares that may be issued under this
Agreement. The Company may, in its sole discretion, delay the delivery of Shares
or place restrictive legends on Shares in order to ensure that the issuance of
any Shares will be in compliance with federal or state securities laws and the
rules of any exchange upon which the Company’s Shares are traded. If the Company
delays the delivery of Shares in order to ensure compliance with any state or
federal securities or other laws, the Company shall deliver the Shares at the
earliest date at which the Company reasonably believes that such delivery will
not cause such violation, or at such later date that may be permitted under Code
Section 409A.
     Section 6. Restriction on Transferability. Except as otherwise provided in
the Plan, the Restricted Stock Units granted herein and the rights and
privileges conferred hereby may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (by operation of law or otherwise), other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of the provisions of this paragraph shall be void, and the purported
transferee shall obtain no rights with respect to such Restricted Stock Units.
     Section 7. Grantee’s Rights Unsecured. The right of the Grantee or his or
her beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s RSU Account or any other specific assets of the Company. All amounts
credited to the Grantee’s RSU Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such
purposes, as it may deem appropriate.
     Section 8. No Rights as Stockholder or Nonemployee Director.

  (a)   Unless and until Shares have been issued to the Grantee, the Grantee
shall not have any privileges of a stockholder of the Company with respect to
any Restricted Stock Units subject to this Agreement. Notwithstanding the
preceding sentence, the Grantee shall be entitled to receive dividend
equivalents or other distributions declared on any Shares underlying the RSUs.
Dividend equivalents will be aggregated and credited to Grantee’s RSU Account in
the form of additional RSUs based on the Fair Market Value on the dividend
payment date. Dividend equivalents shall be fully vested and subject to
restriction and distribution provisions of this Agreement. Dividend equivalents
will be paid from the Plan on all undistributed RSUs held in the Grantee’s RSU
Account.     (b)   Nothing in this Agreement or the Award shall confer upon the
Grantee any right to continue as a Nonemployee Director of the Company or any
Affiliate or to

2



--------------------------------------------------------------------------------



 



      interfere in any way with the right of the Company or any Affiliate to
terminate the Grantee’s Service at any time.

     Section 9. Adjustments. If at any time while the Award is outstanding, the
number of outstanding Restricted Stock Units is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Restricted Stock Units shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested or
undistributed Restricted Stock Units may be replaced by substituted Awards or
forfeited in exchange for payment of cash in accordance with the procedures and
provisions of Article XVI of the Plan.
     Section 10. Notices. Any notice hereunder by the Grantee shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the following address: Corporate Secretary, NiSource Inc.,
801 East 86th Avenue, Merrillville, IN 46410-6271, or at such other address as
the Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.
     Section 11. Administration. The administration of this Agreement, including
the interpretation and amendment or termination of this Agreement, will be
performed in accordance with the Plan. All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company may administer
this Agreement in accordance with such guidance and amend this Agreement without
the Consent of the Grantee to the extent such actions, in the reasonable
judgment of the Company, are considered necessary to avoid the imposition of
such additional taxes, penalties, or interest.
     Section 12. Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Indiana, without giving effect to
the choice of law principles thereof.
     Section 13. Government Regulations. Notwithstanding anything contained
herein to the contrary, the Company’s obligation to issue or deliver
certificates evidencing the Restricted Stock Units shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Section 14. Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”) and in the

3



--------------------------------------------------------------------------------



 



event of conflicts between this Agreement and the Plan, the Plan shall govern.
The applicable terms of the Plan are incorporated herein by reference, including
the definition of capitalized terms contained in the Plan, and including the
Code Section 409A provisions of Section XIX of the Plan. This Agreement shall be
interpreted in accordance with Code Section 409A. This Agreement shall be deemed
to be modified to the maximum extent necessary to be in compliance with Code
Section 409A’s rules. If the Grantee is unexpectedly required to include in the
Grantee’s current year’s income any amount of compensation relating to the
Restricted Stock Units because of a failure to meet the requirements of Code
Section 409A, then to the extent permitted by Code Section 409A, the Grantee may
receive a distribution of cash or Shares in an amount not to exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A.
     Section 15. Evergreen Agreement and Future Grants. In accordance with
Section 1, the Company will continue to grant Awards of Restricted Stock Units
to the Grantee at the end of each quarter for services performed in arrears.
Such future Awards will be governed by the terms and conditions of this
Agreement and will be evidenced by a grant notice or statement signed by the
Company. Notwithstanding the foregoing, the Company reserves the right to grant
future Awards to the Grantee under different terms and conditions from this
Agreement. Such Awards will be evidenced by a new Award Agreement signed by both
the Company and the Grantee. In addition, the Company reserves the right to
cancel or terminate the grant of future Awards of Restricted Stock Units to the
Grantee and instead pay the Grantee for services in the form of cash or other
Awards.
     IN WITNESS WHEREOF, the Company has caused this Award to be granted, and
the Grantee has accepted this Award, as of the date first above written.
NiSource Inc.
By: ______________________
Its: ______________________
GRANTEE
By: _____________________

4